Citation Nr: 0214449	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to February 1, 1998, 
for apportionment of the veteran's non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:  None

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 3, 1972, until 
December 4, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 Special Apportionment 
Decision by which the RO granted entitlement to apportionment 
of the veteran's non-service-connected pension benefits, 
effective from February 1, 1998.  

In October 2000, this matter was first before the Board.  The 
Board remanded the appeal for additional development.  It has 
now been returned for appellate processing.


FINDINGS OF FACT

1.  The veteran originally sought VA benefits by a claim 
submitted in September 1995; he sought non-service-connected 
pension benefits in a claim submitted in May 1997, which 
claim was granted effective from May 12, 1997.

2.  A claim for apportionment of the veteran's running award 
of non-service-connected pension was filed on January 15, 
1998 on behalf of the veteran's minor children in the 
appellant's custody.  


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of 
an apportionment of the veteran's pension benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991 & Supp 2002); 
38 C.F.R. §§ 3.400(e), 3.458 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's children should be 
awarded apportionment for the veteran's non-service-connected 
benefits retroactively from June 1997, the date when the 
veteran first received the pension benefit.  The RO received 
the appellant's claim for apportionment of the veteran's 
running award of non-service-connected pension on January 15, 
1998.

Congress has promulgated specific rules governing effective 
dates for awards of monetary benefits, including payments of 
apportionment.  38 U.S.C.A. § 5110.  Unless specifically 
provided otherwise, the effective date of an award must be 
fixed in accordance with the facts found, but not earlier 
than the date the claim was received.  38 U.S.C.A. § 5110(a) 
(West 1991).  The pertinent provisions of 38 C.F.R. 
§ 3.400(e), which implement the statute, indicate that 
apportionment will be made effective, in accordance with the 
facts found on original claims, but on other claims from the 
first day of the month following the month in which the claim 
for apportionment is received.

While the appellant seeks an effective date beginning the 
date the veteran's benefits were effective-June 1, 1997-the 
Board is unable to find anything in the record which would 
tend to show that this case involved an original claim, or 
that any claim for apportionment on behalf of the appellant's 
children was submitted prior to January 15, 1998.  Thus, 
application of 38 C.F.R. § 3.400(e) requires that February 1, 
1998, the first day of the month following the month in which 
the appellant's claim was received, be set as the effective 
date of the award of apportionment.  (This is not an instance 
where the appellant is a child of the veteran's surviving 
spouse, or where payment to the veteran had been interrupted 
such that the effective date would be set the day following 
the date of last payment if the claim was received within one 
year.  38 C.F.R. § 3.400(e).)  

The Board is unable to find any statutory or regulatory 
authority for awarding an effective date for payment of an 
apportionment prior to the date set by the RO.  To the 
contrary, the regulations governing apportionment at 38 
C.F.R. § 3.458 specifically state that, if there are any 
children of the veteran not in the veteran's custody, an 
apportionment will not be authorized unless and until a claim 
for an apportioned share is filed in their behalf.  38 C.F.R. 
§ 3.458(g) (2001).  As no such claim for apportionment was 
received prior to January 15, 1998, there is no entitlement 
to retroactive apportionment of benefits.  By application of 
38 C.F.R. § 3.400(e), the appellant's claim for an earlier 
effective date must be denied.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA-November 9, 2000-or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  There is also a requirement, where a 
substantially complete application is filed, to notify the 
claimant of the evidence needed to substantiate the claim for 
benefits.  Here, the appellant was notified of the evidence 
needed to substantiate her claim.  In a letter dated in March 
1998, the RO set out a list of evidence needed before the 
claim could be decided.  A second letter was sent later that 
month indicating that the claim had been reviewed and that 
the RO had not received some necessary evidence previously 
requested from the appellant.  Lastly, VA must notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of whose obligation 
it was to produce evidence to substantiate the claim, by the 
March 1998 letters.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  Notably, the pivotal fact-
the date of on which the appellant's apportionment claim was 
filed-is well established and uncontested.  Moreover, in an 
April 2002 letter, the appellant stated that she had nothing 
else to add to the appeal.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Likewise, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


ORDER

Entitlement to an effective date earlier than February 1, 
1998, for the apportionment of the veteran's non-service-
connected pension benefit is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

